Title: To James Madison from George Mason, 9 August 1785
From: Mason, George
To: Madison, James


Dear Sir
Gunston-Hall, August 9th. 1785.
I shou’d have answered Your Favour of the 2d. of June, long ago, had not ill Health, & the Absence of my Sons from Home, disabled me from making out the Copys of the Proceedings of the Virga. & Maryd. Commrs. which I now inclose; and upon which I wish to be favour’d with Your Sentiments.
We thought ourselves unfortunate in being deprived of your, & my Friend the Attorney’s Assistance, in this important Business; and nothing but absolute Necessity shou’d have induced me to enter upon it, without You; but the Maryland Gentlemen wou’d have been much disgusted with a Disappoi[nt]ment, after attending, at such a Distance, in very bad Weather. We waited some Days expecting Your Arrival in Alexandria; when I received a Letter from the Attorney, upon other Business, without mentioning a Word of the Meeting, or of the Assembly’s Appointment: this co[n]vinced Us that there must have been some Blunder or Neglect, in some of the public Offices, in not giving the proper Notification to the Virga. Commrs. The Maryland Gentlemen declared that Nothing had been ommitted on their Part, that they had written an official Letter to the Virga. Comrs. (addressed by their Governor to the Co[mr]s of ours) proposing the Time & Place, if agreeable to them, and if not, desiring they wou’d name some other; that having recd. no Answer, they took it for granted, that the Time & Place was accepted, and attended accordingly.
So great has been the Neglect in some of our public Departments, that neither Mr. Henderson or myself had been furnished with Copys of the Assembly’s Resolutions; and I shou’d not have known that I was one of the Persons appointed, had I not, by mere Accident two or three Days before the Meeting, been informed of it, by two of the Maryland Commissioners writing to Me, that they shou’d endeavour to take my House in their Way, and go with Me to Alexandria. His Excellency General Washington happened to have a Copy of the Assembly’s Resolutions respecting the Application to be made to the Government of Pensylvania, which He very obligingly gave Us; by which any two or more of the Comrs. were impowered to proceed; and it was natural for Us to conclude that these last Resolutions had pursued the Style of the former respecting the Jurisdiction of the two States; as well as that this Subject had been taken up, upon the same Principles as in the Year 1778; when Comrs. were directed to settle the Jurisdiction of Chesapeak Bay & the Rivers Potomack & Pokomoke; in which Sentiments, Mr. Henderson, from what He was able to recollect of the Resolutions, concurred.
Thus disagreeably circumstanced, only two of the Virga. Commission present, & without any Copy of the Resolves upon the Principal Subject, we thought it better to proceed, than to disappoint the Maryd. Commissioners; who appeard to have brought with them the most amicable Dispositions, and express’d the greatest Desire of forming such a fair & liberal Compact, as might prove a lasting Cement of Friendship between the two States; which we were convinced, it is their mutual Interest to cultivate: We therefore, upon the particular Invitation of the General, adjourn’d to Mount Vernon, and finished the Business there. Some Time after, Mr. Henderson wrote to Mr. Beckley (Clerk of the House of Delegates) for a Copy of the Resolves; upon receiving which, we were surprized to find no mention made of Chesapeak or Pokomoke River, that our Powers were confined to Potomack River, and to not less than three of the Commissioners. I am still inclined to think that the Ommission of Chesapeake Bay & Pokomoke River was owing to Mistake, or Inadvertence, in not attending to the Resolves of 1778; and if so, it was perhaps lucky, that we had not been furnished with a Copy of the Resolves; for the Maryd. Comrs. had an express Instruction, from their Assembly, to consider the Relinquishment, on the Part of Virginia, of any Claim of laying Tolls &c, on Vessels passing thro’ the Capes of Chesapeake, as a sine qua non; and if it was refused, immediately to break off all further Confurence with the Virginia Commissioners.
This blundering Business, however, will give Me the Trouble & Expence of a Journey to Richmond, next Session, to appologize for, & explain our Conduct; when, if the Substance of the Compact is approved by the Assembly, I hope Forms will be dispensed with; especially as the Breach of them has been the Fault of some of their own Officers, not ours; and as I am conscious of our having been influenced by no other Motives than the Desire of promoting the public Good.
